Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-11 are pending in this office action.

Applicant’s arguments, filed February 25, 2021, have been fully considered but they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann (U.S. Patent Pub. No. 2016/0241403).

Regarding claims 1 and 10, Lindemann teaches an information processing apparatus that issues an access token in response to a token issuance request from a client, the apparatus comprising one or more processors configured to: receive the token issuance request from the client, the token issuance request including a nonce issued to the client a first public key generated by the client, and a first signature for client information including the nonce (paragraph 0073); transmit, to the client, a login request including first identification information of the token issuance request, when the first signature 

Regarding claim 2, Lindemann teaches wherein the first identification information includes the nonce, second identification information of the nonce, or communication session identification information of the token issuance request (paragraph 0066).

Regarding claim 3, Lindemann teaches wherein the one or more processors transmit access-token response information to the client, the access-token response information including specific information of the issued access token (paragraph 0085).

Regarding claim 4, Lindemann teaches wherein the specific information includes the issued access token or third identification information of the access token (paragraph 0085).

Regarding claim 5, Lindemann teaches wherein the one or more processors append a second signature to the sender constrained token, using a certificate for certifying the issuance of the access token issued by the information processing apparatus, and issues the access token with the second signature (paragraph 0091).

Regarding claim 6, Lindemann teaches wherein upon receiving the token issuance request including third identification information of a resource providing apparatus to which a resource 

Regarding claim 7, Lindemann teaches wherein the one or more processors transmit, to the resource providing apparatus identified by the third identification information, an access permission request from the client being the transmission source of the token issuance request (paragraph 0083).

Regarding claim 8, Lindemann teaches wherein upon determining that the client has the access right, the one or more processors requests the resource providing apparatus identified by the third identification information to generate the sender constrained token, using the first public key, and issues the sender constrained token generated by the resource providing apparatus as the access token (paragraph 0085).

Regarding claim 9, Lindemann teaches wherein the one or more processors: request the resource providing apparatus identified by the third identification information to append a third signature to the sender constrained token, using a certificate for certifying the issuance of the access token by the resource providing apparatus, and issue the sender constrained token with the third signature as the access token (paragraph 0088).

Regarding claim 11, Lindemann a resource providing method to be executed by a resource providing apparatus that communicates with an information processing apparatus that issues an access 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433